Order unanimously reversed, without costs of this appeal to any party and motion granted, without costs. Memorandum: The publication of the notice of sale was at least irregular and we feel that, in view of all the facts and circumstances, it was an improvident exercise of discretion on the part of Special Term to deny the motion. (Appeal from order of Monroe Special Term denying defendant’s motion for an order setting aside the mortgage foreclosure sale and directing a new sale.) Present — Williams, P. J., Bastow, Goldman, Halpern and MeClusky, JJ.